Name: 95/275/EC: Commission Decision of 10 July 1995 amending Commission Decision 94/777/EC laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  fisheries;  trade;  health;  Europe
 Date Published: 1995-07-18

 Avis juridique important|31995D027595/275/EC: Commission Decision of 10 July 1995 amending Commission Decision 94/777/EC laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey Official Journal L 167 , 18/07/1995 P. 0026 - 0027COMMISSION DECISION of 10 July 1995 amending Commission Decision 94/777/EC laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Turkey (Text with EEA relevance) (95/275/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 thereof,Whereas the list of establishments approved by Turkey for importing live bivalve molluscs, echinoderms, tunicates and marine gastropods into the Community has been drawn up in Commission Decision 94/777/EC (2); whereas this list may be amended following the communication of a new list by the competent authority in Turkey;Whereas the competent authority in Turkey has communicated a new list adding three establishments;Whereas it is necessary to amend the list of approved establishments;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Annex C of Decision 94/777/EC is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 10 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 1.(2) OJ No L 312, 6. 12. 1994, p. 35.ANNEX 'ANNEX C>TABLE>